Case 4:19-cv-02397. Document 1-1 Filed on 07/03/19 oe Page 1 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 6,409,175 (Count I)*

 

 

 

threaded axial end opening
of a second tubular body
whereby an annular area is
defined between said first
and said second tubular
bodies;”

| Claim Claim Element Recitation | Analysis referring to the Weatherford
Element publication “MetalSkin® Threaded
Connections” bearing a 2013 copyright notice.
Preamble to | “A method for sealing a To the extent the preamble is a patent limitation,
Claim 1 connection between upon information and belief, during installation or
adjoining tubular bodies operation of the MetalSkin® FODC-OR and
comprising:” WTXC Products, Weatherford performs a method
for connecting and sealing together more than one
pipe or tube in a solid expandable liner
installation. See generally Ex. A (showing pipe
threads unconnected and connected).
Claim “threadably engaging a Upon information and belief, Weatherford installs
Element I(a) | threaded axial end ofa first | or operates the MetalSkin® FODC-OR and
tubular body within a WTXC Products by engaging a plurality of tubes

having threaded ends, including one tube end
having threads engaged within a second tube end,
and forming an annular area between the two.
See, e.g., Ex. A, pp. 1-2, 4-5.

 

 

 

 

 

 

Claim “disposing a sealing Upon information and belief, Weatherford installs
Element 1(b) | component in said annular | or operates the MetalSkin® FODC-OR and
area between said first and | WTXC Products by adding a sealing component
second tubular bodies; and” | in the annular area between the plurality of tubes,
including an internal metal seal and/or O-ring
seal. See, e.g., Ex. A, pp. 4-5.
Claim “radially expanding said Upon information and belief, Weatherford installs
element I(c) | first and said second tubular | or operates the MetalSkin® FODC-OR and
bodies to compress said WTXC Products by radially expanding the tubes
sealing component between | and thereby compressing the sealing component to
said first and second tubular | seal the annular area between the tubes,
bodies to seal the annular particularly near the threaded portions. See
area between said first and | generally Ex. A.
second tubular bodies.”
A-l
STTI3982v.1

* Enventure reserves all of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3. 3-6, and 3-7.

 
Case 4:19-cv-02397.. Document 1-1 Filed on 07/03/19 or Page 2 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 6,470,966 (Count IT)*

 

 

 

Element 1(a)

support member defining a
first passage and a pressure
relief passage;”

Claim Claim Element Recitation | Analysis referring to the Weatherford

Element publication “MetalSkin® Monobore Open-
Hole Liner System” bearing 2011-2014
copyright notices (Ex. C).

Preamble to | “An apparatus for To the extent the preamble is a patent limitation,

Claim | expanding a tubular liner, upon information and belief, Weatherford’s

comprising:” MetalSkin® MOHLS Products are devices

designed to expand a tubular liner, i.e., a
cylindrical pipe. See generally Ex. C.

Claim “a support member, the Upon information and belief, Weatherford’s

MetalSkin® MOHLS Products contain a support
member to place the machine/device in a well,
and such support member includes a first
hydraulic passage, and a pressure relief passage,
i.é., an Outer casing and inner pipe with
centralizers having a passage to enable
hydraulically assisted expansion, and a relief
mechanism to equalize expansion pressure across
the cone. See, e.g., Ex. C, pp. 6-8 (explaining
support member apparatus, and application and
equalization of pressure).

 

Claim
Element 1(b)

“an expansion mandrel
coupled to the support
member, the expansion
mandrel defining a second
passage;”

Upon information and belief, Weatherford’s
MetalSkin® MOHLS Products contain an
expansion mandrel attached to the support
member, i.e., the expansion too] and cone
assembly at the bottom of the product that a

POSA would understand defines a second
passage between the liner and the cone. See, e.g.,
Ex. C, pp. 7-8 (describing hydraulic-based
expansion).

 

| Claim element

I(c)

“a tubular liner coupled to
the expansion mandrel”

Upon information and belief, Weatherford’s
MetalSkin® MOHLS Products contain a tubular
liner coupled to the expansion mandrel, i.e., a
POSA would understand that an expandable pipe
such as a tubular liner is coupled to the expansion
cone. See, e.g., Ex. C, p. 8 (describing
“pressur[ing] up to expand liner”).

 

Claim element

I(d)

 

 

“a shoe coupled to the
tubular liner, the shoe

Upon information and belief, Weatherford’s
MetalSkin® MOHLS Products contain a shoe
coupled to the tubular liner, the shoe defining a

 

 

S7713952v.1

A-2

* Enventure reserves all of its rights to revise. amend, supplement. or otherwise change its 7womb/y analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3, 3-6. and 3-7.

 
 

.
+

Case enon 1-1 Filed on 07/03/19 oOo” Page 3 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 6,470,966 (Count I])*

 

defining a third passage; third passage, i.e., a tieback “shoe” or a “shoe”
and” described as part of the “[s|lim-shoe design”, that
a POSA would understand to define a third
passage. See, e.g., Ex. C, p. 7, 8 (describing
design; drilling out of shoe).

 

Claim element | “a flow control valve for Upon information and belief, Weatherford’s

I(e) controllably coupling the MetalSkin® MOHLS Products contain a flow
first passage and the control valve for controllably coupling the first
pressure relief passage;” passage and the pressure relief passage, ie., a

mechanism to equalize expansion pressure across
the cone. See e.g., Ex. C, p. 7 (describing
expansion pressure equalization mechanism).

 

1(f)

 

Claim element | “wherein the first, second Upon information and belief, Weatherford’s

and third passages are MetalSkin® MOHLS Products’ first, second and
operably coupled.” third passages are operably coupled, i.e., each of
the passages is capable of acting and changing in
concert based on, or in dependency of, the
pressure, flow, and other changes of the other
passages. See generally Ex. C (describing
operation of system).

 

 

 

A-3

57713952v.1

* Enventure reserves all of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute

Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 
 

ms Case 4:19-cv-02397,. Document 1-1 Filed on 07/03/19 oe Page 4 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 6,892,819 (Count III)*

 

 

 

Element I (a)

comprising a fluid
passage;”

Claim Claim Element Recitation | Analysis referring to the Weatherford
Element publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright notices.
Preamble to | “An apparatus for radially | To the extent the preamble is a patent limitation,
Claim 1 expanding and plastically upon information and belief, Weatherford’s
deforming a tubular MetalSkin® CHLS Products are devices
member, comprising:” designed for radially expanding and plastically
deforming a tubular member. See generally Ex.
B.
Claim “a support member Upon information and belief, Weatherford’s

MetalSkin® CHLS Products contain a support
member comprising a fluid passage, i.e., a
support member holds and pushes the device
down a well and includes hydraulic passages
and valves. See, e.g., Ex. B, pp. 6-8 (explaining
application of pressure).

 

Claim
Element 1(b)

“a mandrel for radially
expanding and plastically
deforming the tubular
member movably coupled
to the support member for
longitudinal displacement
relative to the support
member comprising an
expansion cone;”

Upon information and belief, Weatherford’s
MetalSkin® CHLS Products contain a mandrel
for radially expanding and plastically deforming
the tubular member movably coupled to the
support member for longitudinal displacement
relative to the support member comprising an
expansion cone, i.e., the expansion tool and
cone may radially expand and plastically deform
the pipe or casing as it travels up the well
relative to the support column at the top. See,
e.g., Ex. B, p. 8 (middle figure).

 

Claim element

 

 

“at least one pressure

Upon information and belief, Weatherford’s

 

 

l(c) chamber defined by and MetalSkin® CHLS Products contain at least one
positioned between the pressure chamber defined by and positioned
support member and between the support member and mandrel
mandrel fluidly coupled to | fluidly coupled to the first fluid passage, i.e.,
the first fluid passage; and” | such a pressure chamber is present in the

hydraulic hold-down sub and the hydraulic
setting tool which operate “to activate the
expansion tool, initiate expansion, and set the
anchor.” See, e.g., Ex. B, pp. 7-8.
A-4
57713952v.1

* Enventure reserves all of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3. 3-6, and 3-7.

 
 

Case 4:19-cv-02397,. Document 1-1 Filed on 07/03/19 oe Page 5 of 24

© Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 6,892,819 (Count III)*

 

Claim element | “‘one or more releasable Upon information and belief, Weatherford’s

1(d) supports coupled to the MetalSkin® CHLS Products contain one or
support member adapted to | more releasable supports coupled to the support
support the tubular member adapted to support the tubular member,
member.” i.e., the elastomer seal elements, and the carbide

anchor that are coupled to the support member
and designed to release to support the
expandable tubular member. See, e.g., Ex. B,

pp. 6-8.

 

 

 

 

 

A-5
$7713952v.1

* Enventure reserves al] of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3, 3-6, and 3-7.
Case 4:19-cv-02397, Document 1-1 Filed on 07/03/19 on Page 6 of 24

Cc

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,055,608 (Count IV)*

 

 

 

Element 1(a)

and an expansion device in
the borehole using a
support member;”

Claim Claim Element Recitation | Analysis referring to the Weatherford
Element publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright notices.
Preamble to | “A method of creating a To the extent the preamble is a patent limitation,
Claim 1 casing in a borehole located | upon information and belief, installing or
in a subterranean formation, | operating Weatherford’s MetalSkin® CHLS
comprising:” Products involves creating a casing in an
underground well. See generally Ex. B.
Claim “supporting a tubular liner | Upon information and belief, installing or

operating Weatherford’s MetalSkin® CHLS
Products involves supporting a tubular liner and
an expansion device in the borehole using a
support member, i.e., a support member holds
and pushes a solid expandable tubing device
down a well. See generally, Ex. B, pp. 6-8.

 

Claim
Element 1(b)

“injecting fluidic material
into the borehole;”

Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves injecting fluidic material into
the borehole, i.e., a POSA reviewing Exhibit B
would understand that the “[p]repare well” step
includes injecting a fluidic material in part to
facilitate the “[s]tab in work” of the string and
protect the cone from downhole debris. See, e.g.,
Ex. B, pp. 7-8.

 

Claim
Element l(c)

“pressurizing an interior
region of the expansion
device;”

Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves pressurizing an interior region
of the expansion device, i.e., in the
understanding of a POSA, the expansion tool is
“activate[d]” by “[a]pply[ing] hydraulic
pressure” in an interior region in the tool. See,
e.g., Ex. B, pp. 7-8.

 

Claim
Element 1(d)

 

L_

 

“displacing a portion of the
expansion device relative to
the support member and the
tubular liner in the

longitudinal direction; and”

Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves displacing a portion of the
expansion device relative to the support member
and the tubular liner in the longitudinal
direction, i.e., the expansion tool operates to
move out of the well relative to the support

 

 

57713952v.1

A-6

* Enventure reserves all of its rights to revise, amend, supplement. or otherwise change its 7wombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 
Case eer’ Document 1-1 Filed on omg” Page 7 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,055,608 (Count IV)*

 

member and following the expandable liner.
See, e.g., Ex. B, p. 8 (fourth figure from left).

 

Claim “radially expanding the
Element 1(e) | tubular liner;”

Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves radially expanding the tubular
liner. See generally Ex. B.

 

Claim “wherein the expansion
Element 1(f) | device reciprocates relative
to the support member in
the longitudinal direction.”

 

 

Upon information and belief, such radial
expansion of the tubular liner in connection with
installing or operating Weatherford’s
MetalSkin® CHLS Products involves the
expansion device reciprocating relative to the
support member in the longitudinal direction,
i.e.,a POSA would understand that the
expansion tool reciprocates relative to the
support member as it travels up the well.

 

 

577}3952v.]

A-7

* Enventure reserves all of its rights to revise. amend, supplement. or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3, 3-6, and 3-7.

 

 
 

Case 4:19-cv-02397,. Document 1-1 Filed on 07/03/19 eo Page 8 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,077,211 (Count V)*

 

Claim
Element

Claim Element Recitation

Analysis referring to (i) the Weatherford
publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright notices
(Ex. B), and to (ii) the Weatherford
publication “MetalSkin® Monobore Open-
Hole Liner System” bearing 2011-2014
copyright notices (Ex. C).

 

Preamble to
Claim 1

“A method of creating a
casing in a borehole located
in a subterranean formation,
comprising:”

(i) To the extent the preamble is a patent
limitation, upon information and belief, installing
or operating Weatherford’s MetalSkin® CHLS
Products involves creating a casing in an
underground well. See generally Ex. B.

(ii) To the extent the preamble is a patent
limitation, upon information and belief, installing
or operating Weatherford’s MetalSkin® MOHLS
Products involves creating a lining in an
underground well. See generally Ex. C.

 

Claim
Element 1 (a)

“supporting a tubular liner
and an expansion device in
the borehole using a
support member;”

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves supporting a tubular liner and
an expansion device in the borehole using a
support member, i.e., a support member holds
and pushes a solid expandable tubing device
down a well. See generally, Ex. B, pp. 6-8.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves supporting a tubular liner and
an expansion device in the borehole using a
support member, i.e., a supporting system, pipe,
or component supporting the solid expansion
cone and expandable liner in the well. See, e.g.,
Ex. C, pp. 6-8.

 

Claim
Element 1(b)

 

 

“injecting fluidic material
into the borehole;”

 

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves injecting fluidic material into
the borehole, i.e., a POSA reviewing Exhibit B
would understand that the “[{p]repare well” step
includes injecting a fluidic material in part to
facilitate the “[s]tab in work” of the string and

 

57713952v.1

A-8

* Enventure reserves all of its rights to revise. amend, supplement. or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7,

 
Case 4:19-cv-0239Z Document 1-1 Filed on 07/03/19 eo Page 9 of 24
Appendix

 

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,077,211 (Count V)*

 

protect the cone from downhole debris, or fluid is
pumped to facilitate the hydraulic expansion of
the cone. See, e.g., Ex. B, pp. 7-8.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves injecting fluidic material into
the borehole, i.e., cement is pumped into the
borehole for a liner, or fluid is pumped to
facilitate the hydraulic expansion of the cone.
See generally, Ex. C.

 

Claim “pressurizing an interior (1) Upon information and belief, installing or
Element 1(c) | region of the expansion operating Weatherford’s MetalSkin® CHLS
device;” Products involves pressurizing an interior region

of the expansion device, i.e., the expansion tool
is “activate[d]” by “[a]pply[ing] hydraulic
pressure” requiring an interior region in the tool.
See, e.g., Ex. B, pp. 7-8.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves pressurizing an interior region
of the expansion device, i.e., providing pressure
to the expansion cone to begin to expand the
liner. See, e.g., Ex. C, p. 8.

 

 

 

 

 

A-9
57713952v.1

* Enventure reserves all of its rights to revise, amend, supplement. or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3. 3-6, and 3-7.
Case 4:19-cv-02397,. Document 1-1 Filed on 07/03/19 o~ Page 10 of 24

© Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,077,211 (Count V)*

 

Claim
Element 1(d)

“displacing a portion of the
expansion device relative to
the support member and the
tubular liner in the

longitudinal direction; and”

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves displacing a portion of the
expansion device relative to the support member
and the tubular liner in the longitudinal direction,
i.e., the expansion tool operates to move out of
the well relative to the support member and
following the expandable liner. See, e.g., Ex. B,
p. 8 (fourth figure from left).

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves displacing a portion of the
expansion device relative to the support member
and the tubular liner in the longitudinal direction,
i.e,, the expansion tool operates to move out of
the well relative to the support member and
following the expandable liner. See, e.g., Ex. C,
p. 8 (fourth through sixth figures from the left).

 

Claim
Element 1(e)

 

 

“radially expanding the
tubular liner.”

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves radially expanding the tubular
liner. See generally Ex. B.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves radially expanding the tubular
liner, i.e., expansion of the tubular red liner. See,
e.g., Ex. C, p. 8 (fourth through sixth figures
from the left).

 

 

57713952v.1

A-10

* Enventure reserves ail of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 
Case eee}

ocument 1-1 Filed on 07/03/19 oe Page 11 of 24
Appendix

Twombly Analysis of Exemplary Claim 46 of U.S. Patent No. 7,159,665 (Count VI)*

 

Claim
Element

Claim Element Recitation

Analysis referring to (i) the Weatherford
publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright notices
(Ex. B), and to (ii) the Weatherford
publication “MetalSkin® Monobore Open-
Hole Liner System” bearing 2011-2014
copyright notices (Ex. C).

 

Preamble to
Claim 46

“A method of creating a
casing in a borehole located
in a subterranean formation,
comprising:”

(i) To the extent the preamble is a patent
limitation, upon information and belief,
installing or operating Weatherford’s
MetalSkin® CHLS Products involves creating a
casing in an underground well. See generally
Ex. B.

(ii) To the extent the preamble is a patent
limitation, upon information and belief,
installing or operating Weatherford’s
MetalSkin® MOHLS Products involves creating
a lining in an underground well. See generally
Ex, C.

 

Claim
Element 46(a)

“installing a tubular liner
containing a tubular
expansion cone in the
borehole;”

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves installing a tubular liner
containing a tubular expansion cone in the
borehole, i.e., an expandable liner and a solid
expandable tubing device having a cone is
installed in the well. See generally, Ex. B, pp.
6-8.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves installing a tubular liner
containing a tubular expansion cone in the
borehole, i.e., an expandable liner and a solid
expandable tubing device having a cone is
installed in the well. See generally, Ex. C.

 

Claim
Element 46(b)

 

 

“injecting fluidic material
into the tubular liner
through the tubular
expansion cone;”

 

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves injecting fluidic material into
the tubular liner through the tubular expansion
cone, 7.e., a POSA reviewing Exhibit B would
understand that the “[p]repare well” step

 

57713952v.1

A-]]

* Enventure reserves all of its rights to revise. amend, supplement. or otherwise change its fwomb/yv analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local! Patent Rules. including Rules 3-3, 3-6, and 3-7.

 
Case eee" 1-1 Filed on 07/03/19 Go Page 12 of 24

Appendix

Twombly Analysis of Exemplary Claim 46 of U.S. Patent No. 7,159,665 (Count VI)*

 

includes injecting a fluidic material during or
after initial installation of a tubular liner and a
mandrel in part to facilitate the “[s]tab in work”
of the string, protect the cone from downhole
debris, and facilitate removal of the expansion
cone. See, e.g., Ex. B, pp. 7-8.

(41) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves injecting fluidic material into
the borehole, i.e., cement is pumped into the
borehole for a liner, or fluid is pumped to
facilitate the hydraulic expansion of the cone.
See generally, Ex. C.

 

Claim

 

“pressurizing an interior

Element 46(c) | region of the tubular liner

below the tubular
expansion cone; and”

 

 

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves pressurizing an interior region
of the tubular liner below the tubular expansion
cone, /.e., an interior region of the tubular liner
below expansion cone tool is pressurized to
facilitate the subsequent expansion of the
tubing. See, e.g., Ex. B, pp. 6-8 (including
middle figure on page 8 indicating gap between
expansion cone and tube that is pressurized).

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves pressurizing an interior region
of the expansion device, i.e., a POSA would
understand that the MetalSkin® MOHLS
Products provide pressure below the expansion
cone to expand the liner. See, e.g., Ex. C, pp. 6-
8.

 

$7713952v.

a

A-12

* Enventure reserves all of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 

 
Case ee—oe 1-1 Filed on 07/03/19 on" Page 13 of 24
Appendix

Twombly Analysis of Exemplary Claim 46 of U.S. Patent No. 7,159,665 (Count VI)*

 

Claim “radially expanding and (i) Upon information and belief, installing or
Element 46(d) | extruding the tubular liner | operating Weatherford’s MetalSkin® CHLS
off of the tubular expansion | Products involves radially expanding and
cone;” extruding the tubular liner off of the tubular
expansion cone, i.e., the expansion tool causes
the solid expansion of the tubing away from
such tool. See, e.g., Ex. B, p. 8 (fourth figure
from left).

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves radially expanding the tubular
liner, i.e., the expansion tool causes the solid
expansion of the tubing away from such tool.
See, e.g., Ex. C, p. 8 (fourth through sixth
figures from the left).

 

Claim “wherein the interface (i) Upon information and belief, installing or
Element 46(e) | between the tubular liner operating Weatherford’s MetalSkin® CHLS
and the tubular expansion Products, the interface between the tubular liner
cone does not include a and the tubular expansion cone does not include
fluid tight seal.” a fluid tight seal, i.e., in the understanding of a
POSA, there is no “O-ring” or elastomeric seal
at the interface between the liner and cone. See
generally Ex. B.

(it) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products, the interface between the tubular liner
and the tubular expansion cone does not include
a fluid tight seal, i.e., in the understanding of a
POSA, there is no “O-ring” or elastomeric seal
at the interface between the liner and cone. See
generally Ex. C.

 

 

 

 

 

A-13

57713982v.1

* Enventure reserves all of its rights to revise. amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3. 3-6. and 3-7.

 
Case ESS

ocument 1-1 Filed on 07/03/19 in

SD Page 14 of 24

Appendix

Twombly Analysis of Exemplary Claim 13 of U.S. Patent No. 7,240,729 (Count VID)*

 

Claim
Element

Claim Element Recitation

Analysis referring to the Weatherford
publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright notices.

 

Preamble to

“An apparatus for

To the extent the preamble is a patent limitation,

 

Element 13(a)

comprising a fluid
passage;”

Claim 13 expanding a tubular upon information and belief, the Weatherford
member, comprising:” MetalSkin® CHLS Products are devices
designed to expand a tubular liner or member.
See generally Ex. B.
Claim ‘a support member Upon information and belief, Weatherford’s

MetalSkin® CHLS Products contain a support
member comprising a fluid passage, i.e., the
products contain a support member to place the
machine/device in a well, and such support
member comprises fluid (hydraulic) passages
and valves, including one such passage to
relieve pressure. See, e.g., Ex. B, pp. 6-8
(explaining application and release of pressure).

 

Claim
Element 13(b)

“an expansion device for
expanding the tubular
member slidingly coupled
to the support member,
wherein the expansion
device comprises one or
more tubular pistons;”

Upon information and belief, Weatherford’s
MetalSkin® CHLS Products contain an
expansion device for expanding the tubular
member slidingly coupled to the support
member, wherein the expansion device
comprises one or more tubular pistons, i.e., a
POSA reviewing Exhibit B would understand
that the expansion device moves relative to the
support member and that it contains at least a
tubular piston to sufficiently effectuate the
expansion of the tubular members in the casing.
See, e.g., Ex. B, pp. 6-8.

 

Claim element
13(c)

 

 

“at least one pressure
chamber defined by and
positioned between the
support member and the
expansion device fluidly
coupled to the fluid
passage; and”

 

Upon information and belief, the Weatherford
MetalSkin® CHLS Products contain at least one
pressure chamber defined by and positioned
between the support member and the expansion
device fluidly coupled to the fluid passage, i.e.,
a pressure chamber between the expansion tool
and the support member in the same circuit as
the fluid passage, which may permit activation
of the expansion tool. See, e.g., Ex. B, pp. 6-8.

 

57713952v,1

A-14

* Enventure reserves all of its rights to revise, amend, supplement. or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3. 3-6. and 3-7.

 
Case eer" 1-1 Filed on 07/03/19 or Page 15 of 24
Appendix

Twombly Analysis of Exemplary Claim 13 of U.S. Patent No. 7,240,729 (Count VID)*

 

 

Claim element | “one or more releasable Upon information and belief, Weatherford’s
13(d) supports coupled to the MetalSkin® CHLS Products contain one or
support member adapted to | more releasable supports coupled to the support
internally grip and support | member adapted to internally grip and support

the tubular member at a the tubular member at a plurality of locations
plurality of locations thereon during operation of the expansion
thereon during operation of | device, i.e., the elastomer seal elements, and the
the expansion device.” carbide anchor that are coupled to the support

member and designed to internally grip and
support the expandable casing tubular member.
See, e.g., Ex. B, pp. 6-8 (identifying a plurality
of locations).

 

 

 

 

A-15

S771 39S2v.]

* Enventure reserves all of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3, 3-6, and 3-7.
Case POLES gag cum 1-1 Filed on 07/03/19 o- Page 16 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,290,616 (Count VIID*

 

Claim
Element

Claim Element Recitation

Analysis referring to (i) the Weatherford
publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright
notices(Ex. B), and to (ii) the Weatherford
publication “MetalSkin® Monobore Open-
Hole Liner System” bearing 2011-2014
copyright notices (Ex. C).

 

Preamble to
Claim 1

“A method of coupling a
radially expandable tubular
member to a preexisting
structure, comprising:”

(i) To the extent the preamble is a patent
limitation, upon information and belief, installing
or operating Weatherford’s MetalSkin® CHLS
Products involves creating a casing in an already
existing underground well that may already have a
liner. See generally Ex. B.

(ii) To the extent the preamble is a patent
limitation, upon information and belief, installing
or operating Weatherford’s MetalSkin® MOHLS
Products involves creating a casing including with
a tubular liner or pipe in an already existing
structure such as a borehole. See generally Ex. C,
p. 8 (first two figures from the left).

 

Claim
Element 1 (a)

“positioning the tubular
member and an expansion
device within the
preexisting structure;”

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves positioning the tubular member
and an expansion device within the preexisting
structure, i.e., a support member holds and pushes
a solid expandable tubing device, along with
tubing, down a well. See generally, Ex. B, pp. 6-
8.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves positioning the tubular member
and an expansion device within the preexisting
structure, i.e., a support member holds and pushes
a solid expandable tubing device, along with
tubing, down a well. See generally, Ex. C, pp. 6-
8.

 

Claim
Element 1(b)

“injecting fluidic materials
into the tubular member;”

 

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves injecting fluidic materials into
the tubular member, i.e., a POSA reviewing

 

 

57713952v.1

 

A-16

* Enventure reserves all of its rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 
Case 4:19-cv-02397.. Document 1-1 Filed on 07/03/19 Oo Page 17 of 24

©

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,290,616 (Count VIII)*

 

Exhibit B would understand that the “[p]repare
well” step includes injecting a fluidic material into
the tubular member in part to facilitate the “[s]tab
in work” of the string and protect the cone from
downhole debris. See, e.g., Ex. B, pp. 7-8.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves injecting fluidic material into
the borehole, i.e., cement is pumped into a portion
between the tubular liner, or fluid is pumped to
facilitate the hydraulic expansion of the cone. See
generally, Ex. C.

 

Claim

 

“sensing the operating

Element l(c) | pressure of the fluidic

materials; and”

 

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves sensing the operating pressure
of the fluidic materials, 7.e., determining whether
sufficient fluidic materials have been injected to
facilitate the “[s]tab in work” of the string and
protect the cone from downhole debris. See, e.g.,
Ex. B, pp. 7-8.

(ii) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves sensing the operating pressure
of the fluidic materials, i.e., determining whether
sufficient cement or fluid for hydraulic expansion
has been injected. See, e.g., Ex. C, p. 8 (figures
indicating pumping and ceasing pumping of
cement and also of fluid for hydraulic expansion).

 

 

S7713952v.1

A-17

* Enventure reserves al] of its rights to revise, amend, supplement. or otherwise change its /womb/y analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3. 3-6, and 3-7.

 
Case 4:19-cv-023972 Document 1-1 Filed on 07/03/19 ijglXSD Page 18 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,290,616 (Count VIII)*

 

Claim

 

“radially expanding the

Element 1(d) | tubular member into

contact with the preexisting
structure when the sensed
operating pressure exceeds
a predetermined amount by
displacing the expansion
device relative to the
tubular member.”

 

 

(i) Upon information and belief, installing or
operating Weatherford’s MetalSkin® CHLS
Products involves radially expanding the tubular
member into contact with the preexisting structure
when the sensed operating pressure exceeds a
predetermined amount by displacing the
expansion device relative to the tubular member,
i.e.,a POSA would understand that for cased-hole
applications, the expansion tool is activated upon
an application of hydraulic pressure, and that it
operates at a certain pressure setting to expand the
liner by pushing it out and into contact with the
preexisting well casing. See, e.g., Ex. B, p. 8
(third and fourth figures from left).

(11) Upon information and belief, installing or
operating Weatherford’s MetalSkin® MOHLS
Products involves radially expanding the tubular
member into contact with the preexisting structure
when the sensed operating pressure exceeds a
predetermined amount by displacing the
expansion device relative to the tubular member,
i.e.,a POSA would understand that for open-hole
liner systems, the expansion tool is activated by a
“pressure up” of the tool, and that it operates at a
certain pressure setting to expand the liner by
pushing it out and into contact with a well casing.
See, e.g., Ex. C, p. 8 (fifth and sixth figures from
the left).

 

 

$7713952v.1

A-18

* Enventure reserves all of its rights to revise, amend. supplement. or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.
Case mene" 1-1 Filed on 07/03/19 ingiXSD Page 19 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,434,618 (Count IX)*

 

Claim
Element

Claim Element Recitation

Analysis referring to the Weatherford
publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright notices.

 

Preamble to

“An apparatus for radially

To the extent the preamble is a patent limitation,

 

Claim 1 expanding and plastically upon information and belief, the Weatherford
deforming a tubular MetalSkin® CHLS Products are devices
member, comprising:” designed to radially or plastically expand or

deform a tubular liner or member. See generally
Ex. B.
Claim “a support member, Upon information and belief, Weatherford’s

Element 1(a)

comprising:”

MetalSkin® CHLS Products contain a support
member comprising multiple different
components, /.e., the products contain a support
member to place the expansion device in a well.
See, e.g., Ex. B, pp. 6-8.

 

Claim
Element 1(b)

“an expansion device for
radially expanding and
plastically deforming the
tubular member movably
coupled to the support
member for longitudinal
displacement relative to the
support member;”

Upon information and belief, Weatherford’s
MetalSkin® CHLS Products contain an
expansion device for radially expanding and
plastically deforming the tubular member
movably coupled to the support member for
longitudinal displacement relative to the support
member, i.e., a POSA reviewing Exhibit B would
understand that the expansion device moves
relative to the support member while causing
expansion of the tubular members. See, e.g., Ex.
B, pp. 6-8.

 

Claim
Element 1(c)

 

 

“at least one pressure
chamber defined by and
positioned between the
support member and
expansion device; and”

Upon information and belief, the Weatherford
MetalSkin® CHLS Products contain at least one
pressure chamber defined by and positioned
between the support member and expansion
device, i.e., a pressure chamber between the
expansion tool and the support member in the
same circuit as the fluid passage. See, e.g., Ex.
B, p. 7 (indicating a plurality of such chambers).

 

 

S7713952v.1

 

A-19

* Enventure reserves all of its rights to revise, amend. supplement. or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 
 

ocument 1-1 Filed on 07/03/19 ingg<SD Page 20 of 24
Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,434,618 (Count [X)*

 

Claim
Element 1(d)

“at least one releasable
support coupled to the
support member adapted to
support the tubular
member;”

 

Upon information and belief, Weatherford’s
MetalSkin® CHLS Products contain at least one
releasable support coupled to the support
member adapted to support the tubular member,
i.e., the elastomer seal elements and the carbide
anchor that are coupled to the support member
and designed to support the expandable tubular
member. See, e.g., Ex. B, pp. 6-8.

 

Claim
Element 1(e)

 

 

“wherein the at least one
releasable support is
positioned above the
expansion device.”

 

Upon information and belief, Weatherford’s
MetalSkin® CHLS Products wherein at least one
releasable support is positioned above the
expansion device, i.e., the elastomer seal
elements and the carbide anchor are positioned
above the expansion device. See, e.g., Ex. B, pp.
6-8.

 

S771 3952v.1

A-20

* Enventure reserves all of its rights to revise. amend, supplement. or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 
 

Case OESN-O2SSTigocument 1-1 Filed on 07/03/19 g@- Page 21 of 24
Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,918,284 (Count X)*

 

Claim
Element

Claim Element Recitation

Analysis referring to the Weatherford
publication “MetalSkin® Threaded
Connections” bearing 2013 copyright notice.

 

Preamble to

“A method, comprising:”

To the extent the preamble is a patent limitation,

 

Element I(a)

tubular member to an end
of a tubular sleeve;”

Claim 1 upon information and belief, during installation
and operation of the MetalSkin® FODC-OR and
WTXC Products, Weatherford performs a method
or set of steps. See generally Ex. A.

Claim “coupling an end ofa first | Upon information and belief, Weatherford installs

or operates the MetalSkin® FODC-OR and
WTXC Products by engaging a plurality of tubes
having threaded ends, including one tube end
having threads engaged with a “protective metal”
or tubular “sleeve.” See, e.g., Ex. A, pp. 4-S.

 

Claim
Element 1(b)

“coupling an end of a
second tubular member to
another end of the tubular
sleeve;”

Upon information and belief, Weatherford installs
or operates the MetalSkin® FODC-OR and

WTXC Products by engaging a plurality of tubes
having threaded ends, including a second tube end
having threads engaged with the “protective
metal” or tubular “sleeve.” See, e.g., Ex. A, pp. 4-
5.

 

Claim
Element 1(c)

“abutting the ends of the
first and second tubular
members;”

Upon information and belief, Weatherford installs
or operates the MetalSkin® FODC-OR and

WTXC Products by abutting the ends of the first
and second tubular members, i.e., the ends are
moved close to each other while still remaining
inside the sleeve. See, e.g., Ex. A, pp. 4-5.

 

Claim
Element 1(d)

 

 

“displacing an expansion
device within and relative
to the first tubular member,
the second tubular member
and the tubular sleeve;
and”

 

Upon information and belief, a POSA would
understand that Weatherford installs or operates
the MetalSkin® FODC-OR and WTXC Products
in conjunction with a solid expansion device to
expand both tubular members and the sleeve. See,
e.g., Ex. A, p. 2 (discussing product features
relative to radial expansion of threaded
connections).

 

STTN39S2v.1

A-2]

* Enventure reserves all of its rights to revise. amend. supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary [Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3, 3-6, and 3-7.

 
> - Case AASV OSS apocumen' 1-1 Filed on 07/03/19 or Page 22 of 24
‘ Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,918,284 (Count X)*

 

Claim “radially expanding and Upon information and belief, Weatherford installs
Element I(e) | plastically deforming the or operates the MetalSkin® FODC-OR and
first tubular member and WTXC Products by radially expanding and
the second tubular member | plastically deforming the first tubular member and

in response to and while the second tubular member in response to and
displacing the expansion while displacing the expansion device, i.e., the
device.” expansion tool in a solid expandable system would

radially expand both coupled tubular members.
See generally Ex. A.

 

 

 

 

 

A-22
$7713952v.1

* Enventure reserves all of ils rights to revise, amend, supplement, or otherwise change its Twombly analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3. 3-6, and 3-7.

 
Case PAS N ORS pocumen' 1-1 Filed on 07/03/19 oOo Page 23 of 24

Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,967,064 (Count XI)*

 

Claim
Element

Claim Element Recitation

Analysis referring to the Weatherford
publication “MetalSkin® Cased-Hole Liner
System” bearing 2011-2014 copyright notices.

 

Preamble to

“An apparatus for radially

To the extent the preamble is a patent limitation,

 

Element | (a)

comprising a fluid
passage;””

Claim | expanding and plastically upon information and belief, Weatherford’s
deforming a tubular MetalSkin® CHLS Products are devices
member, comprising:” designed for radially expanding and plastically

deforming a tubular member. See generally Ex.
B.
Claim “a support member Upon information and belief, Weatherford’s

MetalSkin® CHLS Products contain a support
member comprising a fluid passage, i.e., a
support member holds and pushes the device
down a well and includes hydraulic passages
and valves. See, e.g., Ex. B, pp. 6-8 (explaining
application of pressure).

 

Claim
Element 1(b)

“a mandrel movably
coupled to said support
member, wherein said
mandrel comprises an
expansion cone operable to
radially expand and
plastically deform the
tubular member when
moved relative to said
tubular member;”

Upon information and belief, Weatherford’s
MetalSkin® CHLS Products contain a mandrel
movably coupled to said support member,
wherein said mandrel comprises an expansion
cone operable to radially expand and plastically
deform the tubular member when moved
relative to said tubular member, i.e., the
expansion tool and cone connected to the
support member may radially expand and
plastically deform the pipe or casing as it travels
up the well relative to the pipe or casing. See,
e.g., Ex. B, p. 8 (middle figure).

 

Claim
Element 1(c)

 

 

“a pressure chamber
positioned between said
support member and said
mandrel, wherein said
pressure chamber is fluidly
coupled to the first fluid
passage; and”

 

Upon information and belief, the Weatherford
MetalSkin® CHLS Products contain a pressure
chamber positioned between said support
member and said mandrel, wherein said pressure
chamber is fluidly coupled to the first fluid
passage, i.e., a pressure chamber between the
expansion tool and the support member in the
same circuit as the fluid passage, which may
permit activation of the expansion tool. See,
e.g., Ex. B, pp. 6-8.

 

S57713952Vv.1

A-23

* Enventure reserves all of its rights to revise, amend, supplement, or otherwise change its 7womblv analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules. including Rules 3-3. 3-6, and 3-7.

 
Case PND) Document

1-1 Filed on 07/03/19 i XSD_ Page 24 of 24
Appendix

Twombly Analysis of Exemplary Claim 1 of U.S. Patent No. 7,967,064 (Count XI)*

 

Claim

 

“a releasable support

Element 1(d) | coupled to said support

member above said
mandrel and operable to
contact the tubular member
so as to selectively couple
said support member to the
tubular member.”

 

 

Upon information and belief, Weatherford’s
MetalSkin® CHLS Products contain a
releasable support coupled to said support
member above said mandrel and operable to
contact the tubular member so as to selectively
couple said support member to the tubular
member, i.e., the elastomer seal elements and
the carbide anchor are coupled to the support
member and designed to release to support the
expandable tubular member. See, e.g., Ex. B,
pp. 6-8 (showing such seals and anchors located
above the expansion tool).

 

$7713952v.

A-24

* Enventure reserves all of its rights to revise, amend, supplement. or otherwise change its Twomb/y analyses. This Appendix does not constitute
Enventure’s Preliminary Infringement Contentions in this case under the Local Patent Rules, including Rules 3-3. 3-6. and 3-7.

 
